Citation Nr: 1734483	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before another Veterans Law Judge (VLJ) at a travel Board hearing in May 2005.  The transcript is of record; however, the VLJ that conducted the hearing departed from the Board thereafter.  The Veteran testified a second time before the undersigned VLJ at a teleconference Board hearing in November 2010.  The transcript is also of record.  

The Board most recently issued a decision in April 2015.  The Court of Appeals for Veterans Claims (Court) vacated and remanded part of that decision relating to the adequacy of the medical evidence.  In February 2017, the Board requested a medical opinion from a VA Healthcare provider.  A VHA opinion was received in March 2017 and provided to the Veteran.  The Veteran's representative responded in June 2017.  The case is now before the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's preexisting hypertension clearly and unmistakably did not increase in severity during service beyond its natural progression and was not caused or worsened by the Veteran's PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, including as to aggravation and secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserted to the Court that the duty to assist was not satisfied with respect to the issue of aggravation.  The Board obtained a VHA opinion in March 2017 on this issue.  The Veteran's representative's June 2017 statement acknowledged that the March 2017 VHA opinion was adverse, but did not assert that it was inadequate.  Thus it appears that the Veteran is not challenging VA's compliance with the duty to assist in obtaining the VHA opinion.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Neither the Veteran nor his representative has preserved any other procedural defects from the appeal to the Court, and the Board need not address them.  Id.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran was previously determined to be a combat Veteran.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The presumption may be rebutted by "clear and convincing evidence to the contrary."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury will be considered to have been aggravated where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Board previously held that the Veteran's hypertension had clearly and unmistakably preexisted service.  This determination was not challenged on appeal to the Court and is taken as established here.

The Veteran testified that he had been hospitalized prior to service for hypertension when his pre-service examination yielded blood pressure readings of 190/110 and 200/105.  The Veteran's January 2015 written statement reported a pre-service result of 180/100.  The Veteran's service treatment records denoted that the Veteran was hospitalized at Fort Hamilton in December 1951 for hypertension.  The hospitalization records also stated "NEGATIVE."

The Veteran testified that he felt shaky and jittery during combat, but was unable to seek medical attention.  In a January 2004 statement the Veteran reported symptoms "such as headaches, blurred vision, palpitations, and hearing loss."  

The Veteran's post-service examination revealed a blood pressure reading of 160/70.

The Veteran filed a claim for compensation in December 1954, but he did not then claim hypertension.  A VA examination in March 1955 noted a blood pressure of 130/90 and did not report hypertension medication.  Hypertension was not noted on a request for VA treatment in April 1955.  The Veteran was hospitalized in a VA hospital in July 1955 and his blood pressure was noted to be 144/84.

Records from Northport VAMC from October 1985 note a history of high blood pressure for 25 years (approximately 1960).  At that time it was noted that the Veteran was in Korea in the 1950's and that the Veteran stated that his blood pressure had been high, but decreased to normal in service.  

The Veteran received a January 2007 opinion, a July 2014 VHA opinion, a December 2014 VA examination, and a March 2017 VHA opinion.  None of these were favorable to the Veteran, although all but the March 2017 VHA opinion previously were found individually inadequate on the issue of aggravation.

The March 2017 VHA opinion opined with respect to aggravation both by service and by posttraumatic stress disorder.  With respect to service, the doctor looked at the service and post-service records and found that the Veteran did not have symptoms caused by high blood pressure or a significant rise in blood pressure from service.  The doctor further explained that combat could be an aggravating factor by raising blood pressure intermittently during stressful episodes.  The Veteran's in-service complaints of headaches, dizziness, chest pain, and shortness of breath were recognized as being representative of such a physiological reaction.  However, the examiner emphasized that the long-term consequences of stressful events are cardiovascular disease, renal failure, early heart attacks or congestive heart failure.  The absence of these in the Veteran's medical records weighed against a finding that combat aggravated blood pressure.  The examiner concluded that the Veteran's hypertension was not aggravated more than by natural occurrence during service.

The doctor also opined that the Veteran's PTSD did not aggravate his hypertension.  The doctor explained that earlier in his career "it was felt that emotional stress could possibly cause increase[d] peripheral assistance. . . . However newer medical literature does not support that high blood pressure is caused by central nervous stress."  The doctor buttressed this finding with his own experience treating Veterans with and without PTSD.  He stated that the "PTSD factor long-term did not play a role with increasing prevalence of hypertension compared to the regular outpatient practice unless they had significant kidney disease."  The doctor acknowledged the medical research that identified psychosocial factors as a risk factor for cardiovascular disease, but he distinguished hypertension as separate from the cardiovascular diseases referenced by the research.  The doctor concluded that "PTSD did not aggravate his hypertension condition."

The Veteran has repeatedly stated that his blood pressure was hypertensive prior to service with readings of 190/110, 200/105 and 180/100.  This account is credited.  The severity of the Veteran's hypertension, however, decreased during service to 160/70 at separation and 130/90 and 144/84 in the following years.  This weighs against aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 243 (2012) ("The comparison of the preservice baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation.").  

Moreover the Veteran did not claim or report hypertension when filing a compensation claim in 1954 or when being examined by VA in 1955.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  In fact, an October 1985 VAMC record reported the Veteran's statement that he had hypertension going into service, but that it improved by the end.  This further weighs against aggravation.

The March 2017 VHA opinion opined that "hypertension was not aggravated more than by natural occurrence during service."  It based this opinion in part on the documented blood pressure readings and in part on the lack of corresponding stress-induced diseases such as cardiovascular disease, renal failure, early heart attacks or congestive heart failure.  Taken together the opinion and its bases further weigh against aggravation during service.

It is noted that the doctor did not use the phrase "clear and unmistakable evidence," but this is not fatal to the opinion.  It is the Board's duty, not the doctor's, to apply the facts to the law, and the doctor's opinion is one of multiple pieces of relevant evidence. 

Taken together, the evidence paints a clear and unmistakable picture that the Veteran's hypertension did not worsen during service.  The baseline comparison in blood pressures indicated an improvement.  The Veteran did not seek medical attention or mention a blood pressure problem when applying for compensation soon after service.  The Veteran told doctors that his blood pressure returned to normal in service and that his current high blood pressure began around 1960.  And the 2017 VHA doctor opined that in his reasoned medical judgment the Veteran's hypertension was not aggravated by service.  

The Board acknowledges the Veteran's more recent statements that he felt shaky and jittery during combat and experienced symptoms such as headaches, blurred vision, palpitations, but these statements are not satisfactory evidence of aggravation.  Even accepting conclusively that the Veteran had these symptoms, they are not unique to hypertension separately or in combination.  For example, many Veterans can relate to being shaky or jittery during combat, and these symptoms overlap with other established conditions, including the Veteran's service-connected acquired psychiatric disorder.  

Moreover, even if the symptoms were attributed to hypertension, the Veteran had hypertension going into service and some symptoms would be expected from the natural progression of the disease.  But all the other evidence-the baseline readings, the post-service readings, the Veteran's post-service statements and actions, and the VHA doctor's opinion-establish to a clear and unmistakable level that the Veteran's hypertension was not aggravated by service.  Aggravation from service must be denied.

With respect to cause or aggravation from the Veteran's PTSD, the 2017 VHA doctor's opinion is given significant weight.  He explained that at one time the medical community believed emotional stress could perhaps increase blood pressure, but that the newer literature did not support this conclusion.  The doctor supplemented this with his own several-decade experience from treating Veterans with and without PTSD.  In the doctor's experience, the frequency and extent of hypertension was the same in both groups unless the Veteran had a chronic renal disease.  Moreover the doctor acknowledged that while cardiovascular disease such as cardiac artery disease, myocardial infarction, and chronic heart failure may be correlated to psychosocial factors, the Veteran's PTSD did not influence peripheral assistance, or blood pressure.  The doctor concluded that the Veteran's PTSD did not aggravate his hypertensive condition.

The previous medical opinions do not contradict the 2017 VHA doctor opinion.  As the 2017 VHA opinion has been given significant weight and is not contradicted by the previous opinions, the weight of the evidence is against finding that the Veteran's PTSD caused or aggravated his hypertension.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for hypertension must therefore be denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


